1
2
3
4
5                                  UNITED STATES DISTRICT COURT
6                                       DISTRICT OF NEVADA
7                                                  ***
8    MONTENEQUE NAKIA KNOX,                              Case No. 3:17-cv-00535-MMD-WGC
9                                           Plaintiff,                  ORDER
10               v.
11   C. SHARP, et al.,
12                                      Defendants.
13
14         I.         DISCUSSION

15               On December 27, 2018, an order that was served on Plaintiff at his current

16   address of record returned as undeliverable. Plaintiff has not yet filed an updated

17   address notification with the Court. The Court notes that pursuant to Nevada Local Rule

18   of Practice IA 3-1, a “pro se party must immediately file with the court written notification

19   of any change of mailing address . . . Failure to comply with this rule may result in the

20   dismissal of the action, entry of default judgment, or other sanctions as deemed

21   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until Tuesday,

22   January 22, 2019 to file his updated address with this Court. If Plaintiff does not update

23   the Court with his current address by Tuesday, January 22, 2019, the Court will dismiss

24   this action with prejudice.

25         II.        CONCLUSION

26               For the foregoing reasons, it is ordered that Plaintiff must file his updated

27   address with the Court by Tuesday, January 22, 2019.

28   ///
1          It is further ordered that, if Plaintiff fails to timely comply with this order by
2    Tuesday, January 22, 2019, the Court will dismiss this case with prejudice.
3          DATED: January 3, 2019.
4
                                             __________________________________
5
                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
